685 S.E.2d 511 (2009)
363 N.C. 658
STATE of North Carolina
v.
James Junior COLLINS.
No. 344P09.
Supreme Court of North Carolina.
October 8, 2009.
Daniel F. Read, Durham, for James Junior Collins.
Tamara S. Zmuda, Assistant Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 24th of August 2009 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of October 2009."
*512 Upon consideration of the petition filed on the 24th of August 2009 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of October 2009."